                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                 ) CASE NO. 4:19-CR-123
                                         )
       v.                                )
                                         )
JOSHUA LEE                               )

                                    ORDER

      Based upon the motion of the Government, and for good cause shown therein,

the Government’s motion for leave of absence is GRANTED for the following dates:

            a)    March 26-27, 2020;
            b)    April 20-24, 2020; and
            c)    May 1 and May 4, 2020.

      IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this WK day of 0DUFK 2020.




                                     __________________________________________
                                     _____________
                                                _ _________________
                                                                 _ ___
                                     CHRISTOPHER
                                     CHRISTOP  PHER L. RAY
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
